        Case 4:19-cv-00923-BSM Document 17 Filed 11/16/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

DUSTIN MYERS, Individually and on
Behalf of All Others Similarly Situated                                       PLAINTIFF

v.                                 No. 4:19-CV-00923-BSM

KOPPERS RECOVERY RESOURCES, LLC,
and KOPPERS INC.                                                           DEFENDANTS

                                         ORDER

       Pursuant to the parties’ joint stipulation of dismissal [Doc. No. 16] and Federal Rule

of Civil Procedure 41, this case is dismissed with prejudice.

       IT IS SO ORDERED this 16th day of November, 2020.


                                                   _________________________________
                                                    UNITED STATES DISTRICT JUDGE
